Citation Nr: 0731021	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-21 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
for convalescence following surgery for service-connected 
degenerative disc disease of the lumbar spine.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1983 to October 
1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an extension of a temporary total evaluation for 
convalescence following surgery for service-connected 
degenerative disc disease of the lumbar spine, now effective 
to June 1, 2005. 

The veteran testified before the Board sitting at the RO in 
February 2007.  A transcript of the hearing is associated 
with the claims file. 
  

FINDINGS OF FACT

1.  In December 2004, the veteran underwent surgery for a 
service-connected lumbar spine disability. 

2.  In April 2005, the RO assigned a temporary total rating 
for convalescence following lumbar spine surgery, effective 
from December 3, 2004 to May 1, 2005, and a 60 percent rating 
thereafter.  In May 2005, the RO extended the temporary total 
rating to June 1, 2005, and continued a 60 percent rating 
thereafter. 

3.  After the first week following surgery in December 2004, 
there was no medical or lay evidence of severe postoperative 
residuals or the necessity for house confinement, continued 
use of a wheelchair or crutches, prohibition of regular 
weight-bearing, or immobilization by cast.  After May 2005, 
there was no medical evidence that the veteran was unable to 
work or required further convalescence.





CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
beyond June 1, 2005, for convalescence from surgery for 
service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R.
§ 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO sent correspondence in 
June 2005 that met these four requirements.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.

Specifically, a rating decision dated in November 2005 and a 
statement of the case in April 2006 were provided to the 
veteran.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
Moreover, the veteran has submitted correspondence and 
evidence to the RO which demonstrates that he is aware of the 
governing criteria and the evidence required to grant his 
claim.  The Board thus finds that any defect with regard to 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Any defect in 
the notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained examination reports, outpatient records, and 
statements from attending physicians.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in Army combat engineering units and was 
qualified for parachute assault.  He underwent fusion of two 
lumbar discs in December 2004.  In April 2005, the RO granted 
a temporary total evaluation for convalescence from the 
surgery, effective from December 3, 2004 to May 1, 2005.  In 
May 2005, the RO extended the temporary total evaluation to 
June 1, 2005.  The veteran contends that his physician 
directed him not to return to work until December 2005, and 
he seeks an extension of the total temporary evaluation.   

A temporary total rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release. The termination of this type of total rating is not 
subject to 38 C.F.R. § 3.105(e) and is to be followed by the 
assignment of an appropriate schedular rating.  A temporary 
total rating will be assigned if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches when 
regular weight- bearing is  prohibited; or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a).  An extension of a total rating by one, 
two, or three months beyond the initial three months may be 
made under any of the three conditions above.  Extensions of 
one or more months up to six months beyond the initial six 
months period may be made under the second or third condition 
indicated above or upon approval of the Veterans Service 
Center Manager.  The maximum available extension is twelve 
months.  38 C.F.R. § 4.30(b).  

Notations in the medical records as to a veteran's incapacity 
to work after surgery must be taken into account in the 
evaluation of a claim brought under the provisions of 38 
C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  However, the regulations do not provide for a 
physician's "release to return to work" as a necessary 
milestone for the assignment of a temporary total rating for 
convalescence.  

In December 2004, the veteran underwent surgery at a VA 
facility for fusion of two discs in the lumbar spine.  
Shortly after surgery, a VA physician noted that the 
veteran's leg and back pain had resolved.  The veteran was 
discharged without a cast, supportive devices, or any 
restrictions on ambulation or the performance of the 
activities of daily living.  He was prescribed medication for 
pain.  In early April 2005, the RO granted a temporary total 
evaluation for convalescence, effective from the date of 
surgery to May 1, 2005 and a 60 percent rating thereafter. 

Later in April 2005, a VA physician noted the veteran's 
reports of constant back and leg pain and weakness with 
frequent flare-up pain caused by extended sitting or walking.  
The examiner noted significant limitation of motion of the 
back and an abnormal gait.  In a May 2005 neurosurgery 
report, the veteran's report that he was much better was 
noted.  Motor strength was 5/5, reflex was symmetric, and the 
back incision was well healed.  It was noted that the 
veteran's condition was stable, that he was to return in 
three months for repeat films and the physician indicated 
that he "[will] write a letter for work regarding 
limitations."  In a May 2005 letter, this physician stated 
that the veteran should not lift more than 10-15 pounds and 
not perform repetitive bending, excessive sitting, or 
standing for more than two hours.  He did not specifically 
confine the veteran to his home or completely prohibit all 
employment.  Later in May 2005, the RO granted an extension 
of the temporary total rating to June 1, 2005 and a 60 
percent rating thereafter. 

There are no records of examinations or physical therapy of 
the back from May 2005 to September 2005.  However, the 
veteran was hospitalized for six days in July 2005 for 
symptoms of anxiety, depression, anger, and intrusive 
homicidal thoughts following an altercation outside the home 
with another individual regarding the theft of a vehicle.  
The examiner noted the veteran's reports of back pain and 
unemployment but did not note any particular limitation of 
activity or use of support devices.  The examiner did state 
that the veteran was restricted from work as directed 
regarding his back.  The examiner noted that the veteran was 
discharged in stable mental and physical health. 

In September 2005, another VA physician noted the veteran's 
reports of stable left leg pain that was improved from his 
pre-operative condition but still caused discomfort when he 
held a position for a prolonged time.  The physician noted, 
"O.K. to return to work," but advised no heavy lifting 
greater than 40 pounds and no prolonged bending or twisting.  
The veteran was to follow up with neurosurgery on a p.r.n. 
(as occasion requires) basis.  In a letter two days later, a 
VA physician stated "To Whom It May Concern" that another 
VA physician had ordered the veteran not to return to work 
until all tests and evaluation were completed.  It was noted 
that the veteran had not worked since May 2005.  It was also 
noted that the veteran "was scheduled to be off work from 
May, 2005 until his next appointment which was on September 
12, 2005."  He restated his earlier notation that advised 
the veteran that he could work under certain restrictions.  
There is no record of any additional clinical examinations or 
physical therapy in 2005.  In a November 2005 letter, a third 
VA physician stated that the veteran could return to work 
with no restrictions. 

In his May 2007 hearing, the veteran stated that he had been 
employed as a casino security guard prior to surgery in 
December 2004.  He stated that for the first week after 
surgery he remained in his home and was assisted with daily 
activities by a relative during the day.  He otherwise lived 
alone.  He stated that after the first week after surgery he 
could go outside his home but was careful not to perform any 
motion that would aggravate his back.  He further stated that 
he was not authorized by his physicians to return to work 
until November 2005 and that he resumed working in January 
2006 for financial reasons even though he continued to 
experience back pain.    

The Board concludes that an extension of a total temporary 
evaluation for convalescence beyond June 1, 2005 is not 
warranted.  Medical records showed that after the first week 
following surgery the veteran did not experience severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  He was never prohibited from a 
normal weight bearing posture. Therefore, the requirements 
for an extension pursuant to 38 C.F.R. § 4.30(a)(2) have not 
been met. 

The Board carefully considered the May, September, and 
November 2005 letters from the veteran's attending physicians 
regarding work restrictions.  Contrary to one physician's 
statement that another physician prohibited a return to work, 
none of the letters or treatment records noted a complete 
prohibition of all forms of employment.  There were 
restrictions on lifting, bending, and prolonged standing or 
sitting.  The Board acknowledges that some employment 
accommodations affording rest or stretch periods or possibly 
an abbreviated work schedule might have been appropriate.  
However, the veteran was able to live alone, move outside the 
home without assistive devices, and operate a motor vehicle.  
He did not receive physical therapy or treatment other than 
check-up examinations at three month intervals.  Moreover, 
the physician's notation of May 2005 indicated that a letter 
would be written for work regarding restrictions.  This 
evidence along with the physician's letter, which stated the 
veteran was restricted from lifting weight greater than 10-15 
pounds and from repetitive bending, excessive sitting or 
standing, show that the veteran was no longer totally 
disabled as a result of the surgery.  Total disability is 
considered to exist when there is present any impairment 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a).  There is no medical evidence to 
support the assignment of a total rating in this case on or 
after June 1, 2005.  Notwithstanding the regulatory 
requirements, there is no medical evidence to support an 
extended period of convalescence to warrant a total 
evaluation.  See 38 C.F.R. § 4.30(a)(1).  

The weight of the credible evidence demonstrates that the 
veteran's residual symptoms from surgery of the lumbar spine 
do not warrant an extended temporary total rating for 
convalescence.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)





ORDER

An extension of a temporary total evaluation for 
convalescence following surgery for a service-connected 
degenerative disc disease of the lumbar spine beyond 
June 1, 2005 is denied.   

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


